Citation Nr: 0102665	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-19 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from September 1961 to September 
1963, wherein he received training as an expert rifleman (M-
14).  He had inactive Army Reserve duty for an undisclosed 
period of time thereafter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the RO, 
which denied a claim of service connection for bilateral 
hearing loss.  

Per his request, the veteran's sworn testimony was obtained 
in March 2000, before the undersigned Member of the Board, 
sitting in Huntington, West Virginia (Travel Board hearing).  


REMAND

The veteran asserts that he may have been exposed to loud 
noise from extended exposure to gun shot fire as part of his 
military training as a rifleman, and that any current hearing 
loss is a likely result of such loud noise exposure.  His 
service discharge document shows that he received training 
and was considered to be an "expert" in the use of the M-
14.  Private treatment records submitted by him in support of 
the instant claim include a February 1998 private audiologic 
examination report.  This record shows current bilateral 
hearing loss for VA purposes.

The veteran has also indicated that he was in the Army 
Reserve for at least two years after his September 1963 
separation from service, and this may have included noise 
exposure.  His military discharge document indicates that he 
may have had four years of such inactive duty.  In light of 
his assertions, an attempt should be made to obtain copies of 
his Army Reserve medical records, if any, for the years 1963 
through 1967.  

Thereafter, and given the above, the veteran should be 
provided a VA audiological examination for the standard 
necessary audiologic information, and for a statement as to 
whether it is as likely as not that any current hearing loss, 
if found on current VA examination, is due to service.  While 
service medical records appear negative, they should be 
reviewed on VA examination.  This requires a review of the 
entire record, including service medical records, by the VA 
audiologic examiner, with notation in the report, and not 
just a summary notation of what the veteran may or may not 
recollect to be his medical history.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to 


issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these additional reasons, a remand is required.  

Accordingly, the issue is REMANDED for the following actions:  

1.  The RO should contact the veteran and 
request that he identify any additional 
pertinent audiologic treatment, if not 
already of record, to include obtaining 
authorizations for the release of private 
medical records, if identified by the 
veteran.  Thereafter, the RO should 
obtain and associate with the record all 
records of outstanding audiologic 
treatment by the appropriate VA or 
private medical facility.  If any search 
for records is negative, that fact should 
clearly be documented in the veteran's 
claims file.  

2.  The RO should contact the Department 
of the Army and request and obtain copies 
of the veteran's Army Reserve service 
medical records for his inactive reserve 
duty from September 1963 to September 
1967, or later if indicated.  In doing 
so, the RO should complete any additional 
necessary development in this regard, for 
use in consideration of the appeal.  
Copies of the RO's written request(s), 
and the Army's response(s), must be 
maintained in the claims file.

3.  Upon the completion of the above 
requested development, the veteran should 
be scheduled for a VA audiologic 
examination.  All indicated tests and 
studies should be performed, and the 
claims folder must be made available to 
the examiner for use in the study of 


the case.  Definitive findings and 
diagnoses should be entered, to include 
pure tone audiometry thresholds, in 
decibels, for each of the frequencies of 
500, 1,000, 2,000, 3,000 and 4,000 hertz 
(Hz), as well as speech audiometry (in 
percentages) for each ear.  

A clear and concise medical opinion 
should be provided, with reference to the 
service medical records and VA claims 
file, as to the medical probability that 
any current hearing loss, bilateral or 
unilateral, is as likely as not, 
attributable to the veteran's period of 
ACTIVE military service from September 
1961 to September 1963, and not any 
subsequent Reserve duty or employment 
exposure.  The examiner is to set forth 
all findings and conclusions, along with 
rationale and support for the diagnosis 
entered, in a clear, comprehensive and 
legible manner, with reference to 
supporting evidence.  

4.  The RO should ensure that all 
requested development has been completed 
(to the extent possible) in compliance 
with this remand.  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.  
Any other development deemed warranted by 
the record should be undertaken by the 
RO. 

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 


of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 
9, 2001), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

The RO should readjudicate the veteran's 
claim of service connection for hearing 
loss.  If the benefit sought by the 
veteran continues to be denied, he and 
his representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
the case is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


